Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy Lamont Burrell appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action without prejudice for failure to comply with a court order giving him 11 days to pay an initial partial, filing fee or state under penalty of perjury that he lacked sufficient assets. The court subsequently vacated the dismissal order and reinstated the action on the court’s active docket, finding that Burrell had attempted to file a timely request for an extension of time. Because the order Burrell appeals has been vacated, we dismiss this appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
DISMISSED